                Case 21-10527-JTD             Doc 419           Filed 05/10/21     Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )     Chapter 11
                                                            )
CARBONLITE HOLDINGS LLC, et al.,1                           )     Case No. 21-10527 (JTD)
                                                            )
                                   Debtors.                 )     (Jointly Administered)
                                                            )
                                                            )     Objection Deadline: 5/19/21 at 4:00 p.m. ET
                                                            )     Hearing Date: 5/26/21 at 3:00 p.m. ET


                 MOTION OF STARLINGER & CO. GESELLSCHAFT M.B.H.
                 FOR RELIEF UNDER 11 U.S.C §105(a) and 11 U.S.C. §362(d)

         Starlinger & Co. Gesellschaft m.b.H (“Starlinger”) hereby moves for relief pursuant to 11

U.S.C.§ 105(a) and hereby seeks the assistance of the Court through the exercise of its equitable

powers to fashion and implement a remedy against Bank Leumi for its failure to act in good faith

in the exercise of implementing this Court’s orders authorizing post-petition loans by Bank Leumi

to the Debtors (the “DIP Loan Orders”). Starlinger is also requesting that the Court exercise its

power to enforce its orders to compel Debtor CarbonLite Industries, LLC (“Industries”) to comply

with the Stipulation and Order Approving Stipulation (each as defined below) in connection with

the assumption of an executory contract between Industries and Starlinger. In the event the Court

determines equitable remedies cannot or should not be ordered, Starlinger seeks modification of

the automatic stay to permit it to enforce its purchase money security interest and lien on various

items of Equipment (as further defined below) that were delivered by Starlinger to Industries in




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
                Case 21-10527-JTD       Doc 419       Filed 05/10/21    Page 2 of 12




reliance upon Bank Leumi agreeing to act in good faith and to fund post-petition loans to the

Debtors as approved by this Court.

                                     Jurisdiction and Venue

       1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012. This matter is a core proceeding within the

meaning of 28 U.S.C. § 157(b)(2), and Starlinger confirms its consent pursuant to Rule 9013-1(f)

of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware to the entry of a final order by the Court in connection with this Motion

to the extent that it is later determined that the Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

       2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       3.       The statutory and Bankruptcy Rules grounds for the relief sought herein are

§§105(a) and 362(d) of the Bankruptcy Code and Bankruptcy Rules 9014 and 9020.

                                            Background

       4.       On March 8, 2021 (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and

managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No request for the appointment of a trustee or examiner has been made in these

chapter 11 cases.

       5.       The Debtors’ line of business involves the processing of post-consumer recycled

polyethylene terephthalate (“rPET”) plastic products and producing high-quality rPET and




                                                  2
             Case 21-10527-JTD         Doc 419       Filed 05/10/21   Page 3 of 12




polyethylene terephthalate (“PET”) beverage and food packaging products. As of the Petition

Date, the Debtors operate three facilities at which they process PET bottles and flake into rPET

pellets, which are later incorporated into other products and packaging. The Debtors also operate

PinnPack, which processes the rPET and PET into high-quality thermoformed tubs, bowls, domes,

and clamshell packaging for food applications. A detailed description of the Debtors’ business

and facts precipitating the filing of the Debtors’ chapter 11 proceedings are set forth in the

Declaration of Brian Weiss in Support of Debtors’ Chapter 11 Petitions and First Day Relief

[Docket No. 13] (the “First Day Declaration”).

                                     Starlinger Agreement

       6.      Industries and Starlinger are parties to that certain Order Confirmation No.

MA2004653 dated March 3, 2020 (the “RecoSTAR Agreement”). Pursuant to the RecoSTAR

Agreement, Starlinger agreed to deliver, install, test, train and warrant certain machinery and

equipment (as more particularly identified in the RecoSTAR Agreement, the “Equipment”) for the

processing and manufacture of rPET pellets by Industries at its Riverside, California facility (the

“Riverside Facility”).

       7.      Industries and Starlinger are also parties to that certain Equipment Purchase and

Security Agreement dated on or about December 4, 2020 (the “Purchase Agreement”). Pursuant

to the Purchase Agreement, the Parties agreed to amend and reschedule the payment terms for the

Equipment under the RecoSTAR Agreement. In connection with the Purchase Agreement, (a)

Industries executed that certain Promissory Note in the amount of €3,380,950 payable to the order

of Starlinger (the “Note”), and (b) Starlinger filed UCC-1 financing statements on December 11,

2020, with each of Delaware and California to perfect a purported security interest in the

Equipment (together, the “Financing Statements”).




                                                 3
                Case 21-10527-JTD            Doc 419        Filed 05/10/21       Page 4 of 12




        8.       The Equipment was manufactured by Starlinger in Austria, then packaged for safe

delivery and shipped to the Riverside Facility. The containers with the Equipment arrived at the

Los Angeles, California port in early March of 2021. Starlinger then began the process of having

the containers loaded on trucks for delivery to the Riverside Facility. Ten containers were

delivered to the Riverside Facility prior to the filing of the petition, but were not unpacked.

        9.       Starlinger received pre-petition payments from Industries in the aggregate amount

of €1,400,000 under the RecoSTAR Agreement.

        10.      Due to the filing of the petition, delivery of the remaining containers to the

Riverside Facility was suspended. The containers were held in a warehouse facility at the Los

Angeles dock facility at a cost to Starlinger of approximately $5,000.00 per day.

        11.      On March 10, 2021, Starlinger filed its Notice of Reclamation Demand pursuant to

§546(c) of the Bankruptcy Code [Docket No. 87] (the “Reclamation Demand”), seeking to reclaim

the containers of Equipment delivered to the Riverside Facility prior to the Petition Date.

        12.      Following the filing of the Reclamation Demand, Industries determined, in the

exercise of its business judgment, that it required the prompt delivery and installation of the

remaining Equipment in order to maintain uninterrupted operations at Industries and to meet the

projections set forth in its Budget, as that term is defined in the Interim Order (I) Authorizing CA

Debtors to (A) Obtain Postpetition Financing, et seq. entered on March 10, 2021 [Docket No. 74]

(the “Interim DIP Order”).2 Payment of the Contract Balance to Starlinger was included as an

approved disbursement under the Budget.




2.
 The Final Order (I) Authorizing CA Debtors to (A) Obtain Postpetition Financing, et seq. was entered on April 12,
2021 [Docket No. 274].



                                                        4
             Case 21-10527-JTD          Doc 419      Filed 05/10/21     Page 5 of 12




       13.     The remaining purchase price under the Purchase Agreement for the delivery and

installation of the remaining Equipment due under the RecoSTAR Agreement is €1,980,950 (the

“Contract Balance”).

                   Terms of Stipulation and Order Approving Stipulation

       14.     Industries also determined that it was necessary to negotiate and consummate an

agreement to assume the RecoSTAR Agreement in order to obtain the assurance of future

performance by Starlinger of its warranty, testing, training and certification among other rights,

remedies and duties, under the RecoSTAR Agreement. Consequently, Industries and Starlinger

agreed upon the following terms and conditions for assumption of the RecoSTAR Agreement (the

“Stipulation”) which was approved by the Order Granting Motion of CarbonLITE Industries, LLC

to Approve Stipulation Resolving Reclamation Demand and Authorizing Assumption of Executory

Contract with Starlinger & Gesellschaft Company m.b.H. [Docket No. 158 entered April 1, 2021]

(the “Order Approving Stipulation”).

       15.     Under the Stipulation, subject to the prior approval of the DIP ABL Lender

pursuant to the terms of the DIP ABL Credit Agreement, Industries would be authorized to release

the Contract Balance to Starlinger according to the Budget, as follows:

A.     Within three (3) business days following the date of receipt by Industries of all of the
       Equipment, Industries shall remit the sum of €1,580,950 to Starlinger (the “First
       Payment”), provided that all of the containers of Equipment have been delivered to
       Industries, Industries has confirmed receipt of all of the Equipment, and title to the
       Equipment has passed to Industries; and

B.     Within three (3) business days following the earlier to occur of (a) final satisfactory testing
       of the Equipment and the execution and delivery of the Certificate of Start-up and
       Acceptance pursuant to the RecoSTAR Agreement, or (b) 90 days following the date of
       receipt by Industries of all of the Equipment, Industries shall remit the sum of €400,000 to
       Starlinger (the “Final Payment”).




                                                 5
              Case 21-10527-JTD        Doc 419       Filed 05/10/21    Page 6 of 12




       16.     The Stipulation further provides that on its Effective Date, (a) Starlinger shall

release for delivery all containers, which have not yet been delivered to Industries, (b) the

Reclamation Demand shall be deemed withdrawn with prejudice, and (c) Starlinger shall deliver

to Pachulski Stang Ziehl & Jones LLP, counsel for the Debtors (“Firm”) (i) the original Note

marked “Paid in Full” (“Cancelled Note”), and (ii) UCC-3 financing statement amendments

executed by Starlinger sufficient to terminate the effectiveness of each of the Financing Statements

(“Termination Statements”) (collectively the “Escrow Documents”).

       17.     The Firm will serve as the escrow agent to hold the Cancelled Note and the

Termination Statements in escrow until satisfaction of the following conditions for their release.

First, upon receipt by Starlinger of the First Payment, the Firm shall release the Termination

Statements for immediate filing with the Secretary of State for each of Delaware and California.

On the date the Termination Statements are filed, the Purchase Agreement will be deemed

terminated, and the security interest granted thereunder will be deemed released. Second, upon

receipt by Starlinger of the Final Payment, the Firm will release the Cancelled Note to Industries.

       18.     Starlinger has agreed that, following the Effective Date, it shall provide and will

maintain at the Riverside Facility, in accordance with the RecoSTAR Agreement, the requisite

personnel needed for project management, including without limitation, to supervise the unpacking

of the Equipment, and the installation, testing, and commissioning for operation of the Equipment.

       19.     In addition, as of the Effective Date, the RecoSTAR Agreement shall be deemed

assumed by Industries pursuant to § 365(a) of the Bankruptcy Code. The payment of the Contract

Balance to Starlinger, will constitute full and final settlement and satisfaction of all amounts due

in cure of, and compensation for any pecuniary loss resulting from, any and all defaults under the

RecoSTAR Agreement, which defaults are deemed waived.




                                                 6
              Case 21-10527-JTD         Doc 419       Filed 05/10/21    Page 7 of 12




       20.     Starlinger completed delivery of the containers with the Equipment on April 12,

2021 and a representative of Industries verified in writing the delivery of the containers. Starlinger

had technicians on site ready to commence the unpacking and installation of the Equipment upon

completion of the container delivery process. However, it was then determined that Industries had

not completed the necessary building modifications required by the local building code to

accommodate the safe installation of the Equipment. Consequently, the Starlinger technicians left

the Equipment packaged in the containers and returned to South Carolina. Starlinger is still waiting

confirmation that the building modifications have been completed so that the Equipment can be

properly and safely installed.

       21.     On April 15, 2021, Starlinger filed its Withdrawal of Notice of Reclamation

Demand in accordance with the requirements of the Stipulation [Docket No. 176].

       22.     On April 21, 2021, Starlinger confirmed that the Firm had received the original

Escrow Documents for deposit into escrow as required by the Stipulation.

       23.     On April 22, 2021, Industries informed Starlinger that it had satisfied the

requirements of Bank Leumi to obtain a casualty insurance indorsement to insure the Equipment

and that it had submitted the funding request to Bank Leumi.

       24.     As of April 28, 2021, Starlinger had not received the First Payment as required by

the Stipulation despite having fulfilled each of the conditions for payment.

       25.     On April 30, 2021, Industries informed Starlinger that Bank Leumi was now

requiring that Starlinger satisfy the following modified conditions as a prerequisite to obtaining

the First Payment provided for in the Stipulation:

       i.      Either a Zoom unpacking or an in person unpacking of the boxes/pallets to verify
               ID tag/number on a part by part basis.

       ii.     A representation from Starlinger that the Equipment warranty would not be
               impacted by the foregoing inspection process.


                                                  7
              Case 21-10527-JTD       Doc 419      Filed 05/10/21    Page 8 of 12




       iii.   Starlinger represent that all Equipment has been delivered and title has transferred
              to Industries.

       iv.    Starlinger represent that the replacement of any items found missing/damaged will
              not affect timely installation and that the costs of such items could be deducted
              from the first payment until replaced

       26.    Starlinger informed Industries that it had satisfied its obligation under the

Stipulation to receive the First Payment and that the conditions now being imposed by Bank Leumi

were unreasonable and inappropriate under the circumstances. More specifically, Starlinger states

the following as to the modified conditions imposed by Bank Leumi:

       i.     Either a Zoom unpacking or an in person unpacking of the boxes/pallets to verify
              ID tag/number on a part by part basis.

              Response: The Equipment was packaged in a manner to minimize the risk of
              any damage during the shipping process. Under normal circumstances,
              technicians from Starlinger would perform the unpacking and promptly
              commence installation of the Equipment. Industries represented to Starlinger
              that the Riverside Facility would be completed and ready for installation of
              the Equipment when it was delivered. The Equipment should not be unpacked
              and left exposed in a facility where additional construction and structural
              modifications are required in order to have the Equipment properly and safely
              installed.

       ii.    A representation from Starlinger that the Equipment warranty would not be
              impacted by the foregoing inspection process.

              Response: Starlinger cannot warrant the condition of the Equipment after it
              is unpacked and left exposed for an indefinite period of time in a facility
              undergoing construction and structural modifications.

       iii.   Starlinger represent that all Equipment has been delivered and title has transferred
              to Industries.

              Response: Starlinger has made the representation and confirms that all
              Equipment has been delivered. Starlinger can also confirm that title has
              transferred to Industries subject to Starlinger’s purchase money security
              interest and lien which will be terminated by release of the Termination
              Statements as required by the escrow terms of the Stipulation.

       iv.    Starlinger represent that the replacement of any items found missing/damaged will
              not affect timely installation and that the costs of such items could be deducted
              from the first payment until replaced



                                               8
              Case 21-10527-JTD        Doc 419        Filed 05/10/21   Page 9 of 12




               Response: Starlinger has warranted the condition of the Equipment as set
               forth in the RecoSTAR Agreement and is obligated under the RecoSTAR
               Agreement to replace any missing or damaged items.

                         Request for Relief Pursuant to 11 U.S.C. ⸹ 105

       27.     The rights, liens and powers approved by the Court for the benefit of Bank Leumi

pursuant to the DIP Loan Orders were, in part, based upon the powers granted the Court pursuant

to 11 U.S.C. § 105(a). Starlinger is now requesting that the Court exercise these same powers to

sanction Bank Leumi for acting in bad faith and abusing the rights previously granted by the Court.

       28.     Section 105 of the Bankruptcy Code states that “[t]he court may issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C.§105(a). “Section 105(a) of the Bankruptcy Code supplements courts' specifically

enumerated bankruptcy powers by authorizing orders necessary or appropriate to carry out

provisions of the Bankruptcy Code. Notwithstanding the broad scope of §105, it is well-settled

that the authority may not be used to expand the scope of judicial power beyond that granted in

other parts of the Bankruptcy Code, but may only be used in furtherance of implementation of

such provisions.” Law v. Seigel, 571 U.S 415 (2014). Section 105(a) does not create substantive

rights that would otherwise be unavailable under the Bankruptcy Code. In re Continental Airlines,

203 F.3d 203, 211 (3d Cir. 2000) (quoting United States v. Pepperman, 976 F.2d 123, 131 (3d Cir.

1992)). Instead, the bankruptcy court's powers under section 105(a) can only be used in furtherance

of other provisions of the Code. In re Joubert, 411 F.3d 452, 455 (3d Cir. 2005); In re Forever 21,

Inc., 623 B.R. 53, 63–64 (Bankr. D. Del. 2020).

       29.     The broad authority granted by §105(a) includes the power to “craft flexible

remedies that, while not expressly authorized by the [Bankruptcy] Code, effect the result the Code

was designed to obtain.” Official Comm. of Unsecured Creditors of Cybergenics Corp. ex rel.




                                                  9
             Case 21-10527-JTD          Doc 419       Filed 05/10/21    Page 10 of 12




Cybergenics Corp. v. Chinery, 330 F.3d 548, 568 (3d Cir. 2003); In re Trokie, 590 B.R. 663, 673

(Bankr. M.D. Pa. 2018). Section 105 has been used by at least one court to reverse relief invoked

under the Bankruptcy Code. In re: Barnes, 310 B.R. 209, 212-13 (Bankr. D. Colo. 2004) (court

used §105 to authorize withdrawal of small business election). Starlinger submits that the relief

requested here is both justified factually and permitted by ⸹105.

       30.     Bank Leumi received very favorable and beneficial treatment through the rights

granted by the DIP Loan Orders. The DIP Loan Orders were necessary and beneficial to the Debtor

as well as creditors of the estate, including Starlinger. Both the Debtors and creditors have the

right to rely upon the benefits derived by the Debtors as a result of such orders and the obligations

of Bank Leumi to exercise good faith in fulfilling its obligation to fund the lines of credit approved

by the DIP Loan Orders. Bank Leumi has failed in its obligation to fund the line of credit in

accordance with the terms of the DIP Loan Orders and the Order Approving Stipulation.

Consequently, the Court should fashion a remedy that requires Bank Leumi to act in good faith

and comply with its obligation to provide the funding or impose sanctions against Bank Leumi.

       31.     Starlinger submits that the appropriate sanctions could include reinstatement of

Starlinger’s Reclamation Demand and/or range from termination of the lien rights granted Bank

Leumi under the DIP Loan Orders to the subordination of the claims of Bank Leumi to the

entitlement of Starlinger to payment under the Stipulation.

                Request to Compel Industries to Comply with Stipulation and Order

       32.     A bankruptcy court has the authority to impose civil contempt to enforce

compliance with a court order and to compensate a party damaged by a violation of that order. In

re Miller, 730 F.3d 198, 206 (3d Cir. 2013); Burd v. Walters (In re Walters), 868 F.2d 665, 669

(4th Cir.1989); In re Stephen W. Grosse, P.C., 84 B.R. 377, 383 (Bankr.E.D.Pa.1988), aff'd, In re




                                                 10
               Case 21-10527-JTD          Doc 419      Filed 05/10/21    Page 11 of 12




Grosse, 96 B.R. 29 (E.D.Pa.1989), aff'd, Dubin v. Jakobowski, 879 F.2d 856 (3d Cir.1989). It is

uncontroverted that Industries has not fulfilled its payment obligation as is required by the

Stipulation.   However, Starlinger finds itself in the uncomfortable and unusual position of

recognizing that Industries’ failure to remit the First Payment may not be solely the fault of

Industries. As noted previously in this Motion, the conduct of Bank Leumi appears to be the root

cause of the problem, but Industries and Starlinger have unwittingly become the victims of its

heavy handed tactics. However, based upon prima facie evidence that the Order Approving

Stipulation has been violated, the burden should fall to Industries to show a present inability to

comply that goes beyond a mere assertion of inability. In re Ware, 2003 W.L. 1960454 (Bankr.

M.D.N.C. citing In re Walters, 868 Fed. 665, 668 (4th Cir. 1985).

                        Relief from Automatic Stay of 11 U.S.C. ⸹ 362(a)

       33.      In the event the Court determines that it should not grant any relief pursuant to 11

U.S.C. §105, Starlinger seeks relief from the automatic stay pursuant to 11 U.S.C §362(d)(1) for

cause and in support of the request would show that:

       a.       Starlinger has a perfected purchase money security interest in the Equipment;

       b.       Starlinger has fulfilled its obligations under the Stipulation;

       c.       Absent the willingness of Bank Leumi to advance funds to allow the Debtor to pay

Starlinger or the availability of other sources of funds to enable Industries to make the First

Payment in accordance with the terms of the Stipulation the Debtor is in breach of the payment

obligations as required by the Stipulation and has no means to make the required payment.

       34.      Accordingly, cause exist for lifting the automatic stay to allow Starlinger to enforce

its security interest in the Equipment.




                                                  11
                 Case 21-10527-JTD         Doc 419        Filed 05/10/21   Page 12 of 12




                                             Relief Requested

          35.      Based upon the foregoing Starlinger submits the Court should grant the following

relief:

                i. Terminate the lien rights and other protections granted to Bank Leumi under the

                   DIP Loan Orders or fashion such remedy as the Court deems just and proper;

                ii. Award Starlinger reasonable attorneys’ fees associated with pursuit of its efforts to

                   recover the First Payment;

                iii. Award Starlinger interest in the First Payment at the rate of 10.0% or annum

                   according to the General Term of Delivery of the RecoSTAR Agreement;

                iv Alternatively, grant Starlinger relief from the automatic stay to allow it to recover

                   the Equipment, and

                v. Grant such other and further relief as the Court deems just and proper,



Dated: May 10, 2021                               MONTGOMERY McCRACKEN WALKER &
                                                  RHOADS LLP

                                                   /s/ Marc J. Phillips
                                                   Marc J. Phillips (No. 4445)
                                                   1105 North Market Street, Suite 1500
                                                   Wilmington, DE 19801
                                                   Telephone: (302) 504-7823
                                                   Email: mphillips@mmwr.com

                                                   -and-

                                                   HAYNSWORTH SINKLER BOYD, P.A.
                                                   Stanley H. McGuffin
                                                   District Court IS# 2833
                                                   Post Office Box 11889
                                                   Columbia, SC 29211-1889
                                                   Telephone: (803) 779-3080
                                                   Email: smcguffin@hsblawfirm.com

                                                   Attorneys for Starlinger & Co. Gesellschaft m.b.H.


                                                     12
